      Case: 1:17-cv-08292 Document #: 80 Filed: 07/09/19 Page 1 of 2 PageID #:956




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
________________________________
                                     )
QUINCY BIOSCIENCE, LLC,              )
Plaintiff - Appellee,                )              Appeal from the United Statesvs.
                                     )              District Court for the
Vs.            No. 19-1799           )              On Appeal in the United States
                                     )              Eastern Division.
ELLISHBOOKS, ELISHBOOKS              )              No. 1:17-cv-8292
CORPORATION,                         )              Sharon Johnson Coleman, Judge.
Defendant - Appellant.               )
_______________________________ )
                                MOTION TO CONTINUE
       NOW COMES, the Defendant, Ellishbooks, Elishbooks Corporation, through his
counsel,Robert M. Dewitty, and moves this Court to grant a continuance of the July 9, 2019
Notice of Motion trial date.

1. Counsel for the Defendant has a prior engagement to attend on this hearing day.

WHEREFORE, the Defendant, Ellishbooks, Elishbooks Corporation, asks this court to grant
this Motion to Continue the hearing of July 9, 2019 to August 5, 2019.

                                                           ________/s/________
                                                           Respectfully submitted,
                                                           Robert M. DEWITTY
                                                           Attorney for Defendants
                                                           ELLISHBOOKS, ELISHBOOKS
                                                           CORPORATION
                                                           DeWitty and Associates, Chtd.
                                                           330 Pennsylvania Avenue, S.E.,
                                                           #302 Washington, D.C. 20003
                                                           T: 202 380 9609
                                                           F: 202 513 8071
                                                           E: ​admin@dewittyip.com
                                                           rmdewitty@dewittyip.com
Case: 1:17-cv-08292 Document #: 80 Filed: 07/09/19 Page 2 of 2 PageID #:956
